Exhibit 10.1

EXECUTION VERSION

THE KANSAS CITY SOUTHERN RAILWAY COMPANY

$200,000,000

3.85% Senior Notes due 2023

PURCHASE AGREEMENT

October 24, 2013

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Morgan Stanley & Co. LLC



--------------------------------------------------------------------------------

Purchase Agreement

October 24, 2013

J.P. MORGAN SECURITIES LLC

383 Madison Avenue

New York, NY 10179

MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

One Bryant Park

New York, NY 10036

MORGAN STANLEY & CO. LLC

1585 Broadway

New York, NY 10036

as Representatives of the several Initial Purchasers

c/o MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

One Bryant Park

New York, NY 10036

Ladies and Gentlemen:

Introductory. The Kansas City Southern Railway Company, a Missouri corporation
(the “Company”), a wholly-owned subsidiary of Kansas City Southern (the
“Parent”), proposes to issue and sell to the several initial purchasers named in
Schedule A hereto (the “Initial Purchasers”), acting severally and not jointly,
the respective amounts set forth in such Schedule A of $200,000,000 aggregate
principal amount of the Company’s 3.85% Senior Notes due 2023 (the “Notes”).
J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Morgan Stanley & Co. LLC have agreed to act as representatives of the
several Initial Purchasers (in such capacity, the “Representatives”) in
connection with the offering and sale of the Notes.

The Notes will be issued pursuant to an indenture, to be dated as of the Closing
Date (as defined in Section 2 hereof) (the “Indenture”), between the Company and
U.S. Bank National Association, as trustee (the “Trustee”). The Notes will be
issued in book-entry form in the name of Cede & Co., as nominee of The
Depository Trust Company (the “Depositary”). Pursuant to the Indenture, the
Notes will be guaranteed (the “Guarantees” and, together with the Notes, the
“Securities”), jointly and severally, on a senior unsecured, unconditional basis
by the entities listed on Schedule B hereto (the “Guarantors”).



--------------------------------------------------------------------------------

The holders of the Securities will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company and the Representatives, pursuant to which the
Company will agree to file with the Securities and Exchange Commission (the
“Commission”), under the circumstances set forth therein, (i) a registration
statement under the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder (collectively, the
“Securities Act”) relating to an additional series of debt securities of the
Company with terms substantially identical to the Securities (the “Exchange
Securities”), to be offered in exchange for the Securities (the “Exchange
Offer”) and (ii) to the extent required by the Registration Rights Agreement, a
shelf registration statement pursuant to Rule 415 of the Securities Act relating
to the resale by certain holders of the Securities, and in each case, to use its
best efforts to cause such registration statements to be declared effective.

The Company has prepared and delivered to each Initial Purchaser copies of a
Preliminary Offering Memorandum, dated October 24, 2013 (the “Preliminary
Offering Memorandum”), and has prepared and delivered to each Initial Purchaser
copies of a Pricing Supplement, dated the date hereof (the “Pricing Supplement”)
and attached as Exhibit A hereto, describing the terms of the Securities, each
for use by such Initial Purchaser in connection with its solicitation of offers
to purchase the Securities. The Preliminary Offering Memorandum and the Pricing
Supplement are herein referred to as the “Pricing Disclosure Package.” Promptly
after the time this purchase agreement (this “Agreement”) is executed by the
parties hereto (the “Time of Execution”), the Company will prepare and deliver
to each Initial Purchaser a final offering memorandum dated the date hereof (the
“Offering Memorandum”).

The Company understands that the Initial Purchasers propose to make an offering
of the Securities on the terms and in the manner set forth herein and in the
Pricing Disclosure Package and agrees that the Initial Purchasers may resell,
subject to the conditions set forth herein, all or a portion of the Securities
to purchasers (the “Subsequent Purchasers”) at any time after the Time of
Execution. The Securities are to be offered and sold to or through the Initial
Purchasers without being registered with the Commission under the Securities
Act, in reliance upon exemptions therefrom. Pursuant to the terms of the
Securities and the Indenture, investors who acquire Securities shall be deemed
to have agreed that Securities may only be resold or otherwise transferred,
after the date hereof, if such Securities are registered for sale under the
Securities Act or if an exemption from the registration requirements of the
Securities Act is available (including the exemptions afforded by Rule 144A
under the Securities Act (“Rule 144A”) or Regulation S under the Securities Act
(“Regulation S”)).

All references in this Agreement to the Preliminary Offering Memorandum or the
Offering Memorandum shall be deemed to mean and include any document that is
filed with the Commission under the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission promulgated thereunder
(collectively, the “Exchange Act”), prior to 3:30 p.m. New York City time on the
date hereof (the “Initial Sale Time”), and is or is deemed to be incorporated by
reference in the Preliminary Offering Memorandum or the Offering Memorandum, as
the case may be; and all references in this Agreement to amendments and
supplements to the Preliminary Offering Memorandum or the Offering Memorandum
shall be deemed to include the filing of any document under the Exchange Act
after the Initial Sale Time and prior to the consummation of the offering of the
Securities, which is or is deemed to be incorporated by reference in the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be.

 

2



--------------------------------------------------------------------------------

Each of the Company and the Guarantors hereby confirms its agreements with the
Initial Purchasers as follows:

SECTION 1. Representations and Warranties of the Company and the Guarantors.

Each of the Company and the Guarantors hereby, jointly and severally, represents
and warrants to each Initial Purchaser as of the date hereof and as of the
Closing Date (in each case, a “Representation Date”), as follows:

a) No Registration Required. Subject to compliance by the Initial Purchasers
with the representations and warranties set forth in Section 2 hereof and with
the procedures set forth in Section 7 hereof, it is not necessary in connection
with the offer, sale and delivery of the Securities to the Initial Purchasers
and to each Subsequent Purchaser in the manner contemplated by this Agreement
and the Offering Memorandum to register the Securities under the Securities Act
or, until such time as the Exchange Securities are issued pursuant to an
effective registration statement, to qualify the Indenture under the Trust
Indenture Act of 1939, as amended, and the rules and regulations of the
Commission promulgated thereunder (collectively, the “Trust Indenture Act”).

b) No Integration of Offerings or General Solicitation. None of the Company, its
affiliates (as such term is defined in Rule 501 under the Securities Act and,
for the avoidance of doubt, including the Parent) (each, an “Affiliate”), or any
person acting on its or any of their behalf (other than the Initial Purchasers,
as to whom the Company and the Guarantors make no representation or warranty)
has, directly or indirectly, solicited any offer to buy or offered to sell, or
will, directly or indirectly, solicit any offer to buy or offer to sell, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Securities in a manner that would
require the Securities to be registered under the Securities Act. None of the
Company, its Affiliates, or any person acting on its or any of their behalf
(other than the Initial Purchasers, as to whom the Company and the Guarantors
make no representation or warranty) has engaged or will engage, in connection
with the offering of the Securities, in any form of general solicitation or
general advertising within the meaning of Rule 502 under the Securities Act.
With respect to those Securities sold in reliance upon Regulation S, (i) none of
the Company, its Affiliates or any person acting on its or their behalf (other
than the Initial Purchasers, as to whom the Company and the Guarantors make no
representation or warranty) has engaged or will engage in any directed selling
efforts within the meaning of Regulation S and (ii) each of the Company and its
Affiliates and any person acting on its or their behalf (other than the Initial
Purchasers, as to whom the Company and the Guarantors make no representation or
warranty) has complied and will comply with the offering restrictions set forth
in Regulation S.

c) Eligibility for Resale under Rule 144A. The Securities are eligible for
resale pursuant to Rule 144A and will not be, at the Closing Date, of the same
class as securities listed on a national securities exchange registered under
Section 6 of the Exchange Act or quoted in a U.S. automated interdealer
quotation system.

 

3



--------------------------------------------------------------------------------

d) Pricing Disclosure Package; Offering Memorandum; Company Additional Written
Communication. Neither the Pricing Disclosure Package, as of the Initial Sale
Time, nor the Offering Memorandum, as of its date or (as amended or supplemented
in accordance with Section 3(a), if applicable) as of the Closing Date, contains
or will contain an untrue statement of a material fact or omits or will omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that this representation shall not apply to statements in or omissions from the
Pricing Disclosure Package, the Offering Memorandum or any amendment or
supplement thereto made in reliance upon and in conformity with information
furnished to the Company in writing by any Initial Purchaser through the
Representatives expressly for use in the Pricing Disclosure Package, the
Offering Memorandum or amendment or supplement thereto, as the case may be, it
being understood and agreed that the only such information furnished by any
Initial Purchaser through the Representatives consists of the information
described as such in Section 8(b) hereof. The Pricing Disclosure Package
contains, and the Offering Memorandum will contain, all the information
specified in, and meeting the requirements of, Rule 144A. The Company has not
distributed and will not distribute, prior to the later of the Closing Date and
the completion of the Initial Purchasers’ distribution of the Securities, any
offering material in connection with the offering and sale of the Securities
other than (i) the Pricing Disclosure Package, (ii) the Offering Memorandum and
(iii) any electronic road show or other written communications that, if the
offering of the Securities contemplated by this Agreement were conducted as a
public offering pursuant to a registration statement filed under the Securities
Act with the Commission, would constitute an “issuer free writing prospectus,”
as defined in Rule 433 under the Securities Act (collectively, “Company
Additional Written Communication”) reviewed and consented to by the
Representatives and listed on Annex I hereto. Each such Company Additional
Written Communication, when taken together with the Pricing Disclosure Package,
did not as of the Initial Sale Time, and will not at the Closing Date, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that this
representation shall not apply to statements in or omissions from each such
Company Additional Written Communication made in reliance upon and in conformity
with information furnished to the Company in writing by any Initial Purchaser
through the Representatives expressly for use in any Company Additional Written
Communication, it being understood and agreed that the only such information
furnished by any Initial Purchaser through the Representatives consists of the
information described as such in Section 8(b) hereof.

e) Incorporated Documents. The documents incorporated or deemed to be
incorporated by reference in the Pricing Disclosure Package or the Offering
Memorandum at the time they were or hereafter are filed with the Commission,
complied or will comply in all material respects with the requirements of the
Exchange Act.

f) The Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Guarantors.

 

4



--------------------------------------------------------------------------------

g) The Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and the Guarantors, as applicable, and, on the
Closing Date, will have been duly executed and delivered by, and will constitute
a valid and binding agreement of, the Company and the Guarantors, as applicable,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to or affecting the rights and remedies of creditors or by general
equitable principles (whether applied by a court of law or equity), including
the principle that equitable remedies may be granted only at the discretion of
the court before which any proceeding therefor may be brought (the
“Enforceability Exceptions”), and except as rights to indemnification under the
Registration Rights Agreement may be limited by applicable law.

h) Authorization of the Indenture. The Indenture has been duly authorized by
each of the Company and the Guarantors, and, on the Closing Date, will have been
duly executed and delivered by each of the Company and the Guarantors and will
constitute a valid and binding agreement of each of the Company and the
Guarantors, enforceable against each of the Company and the Guarantors in
accordance with its terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions.

i) Authorization of the Securities and Exchange Securities. The Securities to be
purchased by the Initial Purchasers from the Company will be, at the Closing
Date, in the form contemplated by the Indenture, have been duly authorized by
each of the Company and the Guarantors for issuance and sale pursuant to this
Agreement and the Indenture and, at the Closing Date, will have been duly
executed by each of the Company and the Guarantors, as applicable, and, when
authenticated in the manner provided for in the Indenture and delivered against
payment of the purchase price therefor, will constitute valid and binding
obligations of each of the Company and the Guarantors, as applicable,
enforceable in accordance with their terms, except as the enforcement thereof
may be limited by the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture. The Exchange Securities when duly and validly
authorized for issuance by each of the Company and the Guarantors, and issued
and authenticated in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer, will constitute valid and
binding obligations of each of the Company and the Guarantors, as applicable,
enforceable against each of the Company and the Guarantors, as applicable, in
accordance with their terms, except as the enforcement thereof may be limited by
the Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

j) Description of the Securities, the Indenture and the Registration Rights
Agreement. The Securities, the Indenture and the Registration Rights Agreement
conform in all material respects to the descriptions thereof contained in the
Pricing Disclosure Package and the Offering Memorandum.

k) Accuracy of Statements. The statements in, or incorporated by reference in,
each of the Pricing Disclosure Package and the Offering Memorandum under the
captions “Description of Notes” and “Certain Material United States Federal
Income Tax Considerations,” in each case insofar as such statements constitute a
summary of the legal matters, documents or proceedings referred to therein,
fairly present and summarize, in all material respects, the matters referred to
therein.

 

5



--------------------------------------------------------------------------------

l) No Material Adverse Change. Except as otherwise disclosed in the Pricing
Disclosure Package, subsequent to the respective dates as of which information
is given in the Pricing Disclosure Package there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, properties, results of operations or prospects, whether or
not arising from transactions in the ordinary course of business, of any of the
Company, the Guarantors or their respective subsidiaries, considered as one
entity (any such change is called a “Material Adverse Change”).

m) Independent Accountants. KPMG LLP (“KPMG”), who have audited the consolidated
financial statements of the Parent and its subsidiaries and delivered their
report with respect to the consolidated financial statements of the Parent and
its subsidiaries for the fiscal years ended December 31, 2010, December 31, 2011
and December 31, 2012, incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum, are independent public accountants with
respect to the Company and the Parent within the meaning and as required by the
Securities Act, the Exchange Act and the applicable rules and regulations
published thereunder and are an independent registered public accounting firm
with the Public Company Accounting Oversight Board.

n) Preparation of the Financial Statements. The financial statements together
with the related notes thereto, incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, present fairly the consolidated
financial position of the Parent and its subsidiaries as of and at the dates
indicated and the results of their operations and cash flows for the periods
specified. Such financial statements have been prepared in conformity with
generally accepted accounting principles (“GAAP”) as applied in the United
States applied on a consistent basis throughout the periods involved, except as
may be expressly stated in the related notes thereto. The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

o) Incorporation and Good Standing of the Company, the Guarantors and their
Subsidiaries. Each of the Company, the Guarantors and their significant
subsidiaries (as defined in Rule 1-02(10) of Regulation S-X, the “Significant
Subsidiaries”) has been duly incorporated or formed, as applicable, and is
validly existing as a corporation or limited liability company, as applicable,
in good standing under the laws of the jurisdiction of its incorporation or
formation, as applicable, and has corporate or limited liability company power
and authority to own or lease, as the case may be, and operate its properties
and to conduct its business as described in the Pricing Disclosure Package and
the Offering Memorandum and, in the case of the Company and the Guarantors, to
enter into and perform its obligations under this Agreement. Each of the
Company, the Guarantors and each of their Significant Subsidiaries is duly
qualified as a foreign corporation or limited liability company, as applicable,
to transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the

 

6



--------------------------------------------------------------------------------

ownership or leasing of property or the conduct of business, except for such
jurisdictions where the failure to so qualify or to be in good standing would
not, individually or in the aggregate, have a material adverse effect (i) on the
condition, financial or otherwise, or in the earnings, business, properties,
results of operations or prospects, whether or not arising from transactions in
the ordinary course of business, of the Company, the Guarantors and their
respective subsidiaries, considered as one entity or (ii) the ability of the
Company or the Guarantors to perform their obligations under, and consummate the
transactions contemplated by, this Agreement, the Registration Rights Agreement,
the Indenture and the Securities (each, a “Material Adverse Effect”). All of the
issued and outstanding shares of capital stock of each Significant Subsidiary of
the Parent have been duly authorized and validly issued, are fully paid and
nonassessable and are owned by the Parent, directly or through its subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
claim. The Parent does not have any subsidiary not listed on Exhibit 21 to the
Annual Report on Form 10-K which is required to be so listed.

p) No Conflicts. The Company’s and the Guarantors’ execution, delivery and
performance of this Agreement, the Indenture, the Registration Rights Agreement,
the Notes and the Guarantees, as applicable (collectively, the “Transaction
Documents”) and the consummation of the transactions contemplated hereby and
thereby, by the Pricing Disclosure Package and by the Offering Memorandum,
including, without limitation, the application of the proceeds from the sale of
the Securities as described in the Pricing Disclosure Package and the Offering
Memorandum (i) have been duly authorized by all necessary corporate action and
will not result in any violation of the Charter Documents of the Company, the
Guarantors or any of their Significant Subsidiaries, (ii) will not conflict with
or constitute a breach of, or default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company, the Guarantors
or any of their Significant Subsidiaries pursuant to, or require the consent of
any other party to, any indenture, mortgage, loan or credit agreement, deed of
trust, note, contract, franchise, lease or other agreement or instrument to
which the Company, the Guarantors or any of their Significant Subsidiaries is a
party or by which it or any of them may be bound or to which any of the property
or assets of the Company, the Guarantors or any of their Significant
Subsidiaries is subject (each, an “Existing Instrument”), and (iii) will not
result in any violation of any statute, law, rule, regulation, judgment, order
or decree applicable to the Company, the Guarantors or any of their Significant
Subsidiaries, of any court, regulatory body, administrative agency or
governmental body having jurisdiction over the Company, the Guarantors or any of
their Significant Subsidiaries or any of its or their properties, as applicable,
except, with respect to clauses (ii) and (iii) only, for such defaults or
violations as would not, individually or in the aggregate, result in a Material
Adverse Effect. As used herein, a “Debt Repayment Triggering Event” means any
event or condition which gives, or with the giving of notice or lapse of time or
both would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) issued by the
Company or the Guarantors, the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company, the
Guarantors or any of their Significant Subsidiaries.

 

7



--------------------------------------------------------------------------------

q) No Further Authorizations or Approvals Required. No consent, approval,
authorization or other order of, or registration or filing with, any court or
other governmental or regulatory authority or agency is required for the
Company’s or the Guarantors’ execution, delivery or performance of this
Agreement or the Registration Rights Agreement or consummation of the
transactions contemplated hereby or thereby, except (i) such as have been
obtained or made by the Company or the Guarantors and are in full force and
effect under the Securities Act or applicable state securities or blue sky laws,
(ii) such as may be required by the securities laws of the several states of the
United States and (iii) such as may be required by U.S. federal and state
securities laws with respect to the Company’s or the Guarantors’ obligations
under the Registration Rights Agreement.

r) No Material Actions or Proceedings. Except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the Parent’s
knowledge, threatened (i) against or affecting the Company, the Guarantors or
any of their respective subsidiaries or (ii) which have as the subject thereof
any officer or director of, or property owned or leased by, the Company, the
Guarantors or any of their respective subsidiaries where any such action, suit
or proceeding, if determined adversely to the Company or such subsidiary, would,
individually or in the aggregate, have a Material Adverse Effect.

s) Regulation S. The Company, its affiliates and all persons acting on its of
their behalf (other than the Initial Purchasers, as to whom the Company makes no
representation) have complied with and will comply with the offering
restrictions requirements of Regulation S in connection with the offering of the
Securities outside the United States.

t) Company and the Guarantors Not an Investment Company. Neither the Company nor
any of the Guarantors is, and after receipt of payment for the Securities and
the application of the proceeds thereof as contemplated under the caption “Use
of Proceeds” in the Pricing Disclosure Package and the Offering Memorandum will
be, required to register as an “investment company” within the meaning of the
Investment Company Act.

u) No Unlawful Contributions or Other Payments. None of the Company, the
Guarantors or any of their respective subsidiaries or, to the best of the
Parent’s knowledge, any director, officer, agent, employee or affiliate of the
Company, a Guarantor or any of their respective subsidiaries is aware of or has
taken any action, directly or indirectly, that would result in a violation by
such persons of either (i) the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA or (ii) the U.K. Bribery Act 2010 (the
“Bribery Act”), and the Company, the Guarantors, their respective subsidiaries
and, to the best of the Parent’s knowledge, their respective affiliates have
conducted their businesses in compliance with the FCPA and the Bribery Act and
have instituted and maintain policies and procedures designed to ensure, and
which are reasonably expected to continue to ensure, continued compliance
therewith.

 

8



--------------------------------------------------------------------------------

v) No Conflict with Money Laundering Laws. The operations of the Company, the
Guarantors and their respective subsidiaries are and have been conducted at all
times in compliance in all material respects with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company, the Guarantors or any
of their respective subsidiaries with respect to the Money Laundering Laws is
pending or, to the best of the Parent’s knowledge, threatened.

w) No Conflict with OFAC Laws. None of the Company, the Guarantors, any of their
respective subsidiaries or, to the knowledge of the Parent, any director,
officer, agent, employee, affiliate or representative of the Company, the
Guarantors or any of their respective subsidiaries is an individual or entity
(“Person”) currently the subject or target of any sanctions administered or
enforced by the United States Government, including, without limitation, the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company or a Guarantor located, organized or resident
in a country or territory that is the subject of Sanctions; and the Company will
not directly or indirectly use the proceeds of the sale of the Securities, or
lend, contribute or otherwise make available such proceeds to any subsidiaries,
joint venture partners or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions.

x) Sarbanes-Oxley Compliance. There is and has been no failure on the part of
the Parent and any of the Parent’s directors or officers, in their capacities as
such, to comply with any applicable provision of the Sarbanes-Oxley Act of 2002
and the rules and regulations promulgated in connection therewith (the
“Sarbanes-Oxley Act”), including Section 402 related to loans and Sections 302
and 906 related to certifications.

y) Internal Controls and Procedures. The Parent maintains a system of internal
accounting controls over financial reporting (as such term is defined in Rule
13a-15(f) under the Exchange Act) sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum fairly presents the information
called for in all material respects and is prepared in accordance with the
Commission’s rules and guidelines applicable thereto. Except as disclosed in the
Pricing Disclosure Package and the Offering Memorandum, since the end of the
Company’s most recent audited fiscal year, there has been no material weakness
or significant deficiencies in the Company’s internal control over financial
reporting (whether or not remediated).

 

9



--------------------------------------------------------------------------------

z) Disclosure Controls and Procedures. The Parent maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15(e) under the Exchange
Act) that comply with the requirements of the Exchange Act; and such disclosure
controls and procedures have been designed to ensure that material information
relating to the Company, the Guarantors and their respective subsidiaries is
made known to the Parent’s principal executive officer and principal financial
officer by others within those entities; and such disclosure controls and
procedures are effective. The Company has carried out evaluations of the
effectiveness of its disclosure controls and procedures as required by Rule
13a-15(e) under the Exchange Act.

aa) No Immunity from Jurisdiction. The Company, the Guarantors and each of their
respective subsidiaries have no immunity from jurisdiction of any court of
(i) any jurisdiction in which they own or lease property or assets, or (ii) the
United States or the State of New York or from any legal process (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to themselves or their property
and assets or this Agreement, the Indenture or the Registration Rights Agreement
or actions to enforce judgments in respect thereof.

bb) Submission to Jurisdiction. Each of the Company and the Guarantors has
validly, legally, effectively and irrevocably submitted to the personal
jurisdiction of any state or Federal court in the Borough of Manhattan, The City
of New York, New York, and has validly, legally, effectively and irrevocably
waived any objection to the venue of a proceeding in any such court.

Any certificate signed by an officer of the Company and delivered to the
Representatives or to counsel for the Initial Purchasers shall be deemed to be a
representation and warranty by the Parent and the Company to each Initial
Purchaser as to the matters set forth therein.

SECTION 2. Purchase, Sale and Delivery of the Securities.

a) The Securities. The Company and the Guarantors agree to issue and sell to the
several Initial Purchasers, severally and not jointly, all of the Securities
upon the terms herein set forth. On the basis of the representations, warranties
and agreements herein contained, and upon the terms but subject to the
conditions herein set forth, the Initial Purchasers agree, severally and not
jointly, to purchase from the Company and the Guarantors the aggregate principal
amount of Securities set forth opposite their names on Schedule A hereto at a
purchase price of 99.216% of the principal amount of the Securities, payable on
the Closing Date.

b) The Closing Date. Delivery of certificates for the Securities in global form
to be purchased by the Initial Purchasers and payment therefor shall be made at
the offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY 10022
(or such other place as may be agreed to by the Company and the Representatives)
at 9:00 a.m., New York City time, on October 29, 2013, or such other time and
date as the Representatives and the Company shall mutually agree (the time and
date of such closing are called the “Closing Date”).

 

10



--------------------------------------------------------------------------------

c) Offering of the Securities. The Representatives hereby advise the Company
that the Initial Purchasers intend to offer for sale, as described in the
Pricing Disclosure Package and the Offering Memorandum, their respective
portions of the Securities as soon after the Time of Execution as the
Representatives, in their sole judgment, have determined is advisable and
practicable.

d) Delivery of the Securities. The Company and the Guarantors shall deliver, or
cause to be delivered, to the Representatives for the accounts of the several
Initial Purchasers certificates for the Securities on the Closing Date, against
the irrevocable release of a wire transfer of immediately available funds to the
order of the Company at such bank account or accounts as the Company shall
designate to the Representatives for the amount of the purchase price therefor.
The certificates for the Securities shall be registered in such names and
denominations as the Representatives shall have requested at least two full
business days prior to the Closing Date and shall be made available for
inspection on the business day preceding the Closing Date at a location in New
York City, as the Representatives may designate.

e) Initial Purchasers as Qualified Institutional Buyers. Each Initial Purchaser,
severally and not jointly, represents and warrants to, and agrees with, the
Company that:

 

  (i) it is a “qualified institutional buyer” within the meaning of Rule 144A (a
“Qualified Institutional Buyer”);

 

  (ii) it will offer and sell the Securities only to (a) persons it reasonably
believes are Qualified Institutional Buyers in transactions meeting the
requirements of Rule 144A or (b) upon the terms and conditions set forth in
Annex II hereto;

 

  (iii) it will not offer or sell the Securities by any form of general
solicitation or general advertising, including, but not limited to, the methods
described in Rule 502(c) under the Securities Act; and

 

  (iv) it will offer and sell the Securities (a) as part of its distribution at
any time and (b) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 of
Regulation S or as otherwise permitted by this Agreement; accordingly, neither
such Initial Purchaser, its affiliates nor any persons acting on its or their
behalf have engaged or will engage in any directed selling efforts (within the
meaning of Regulation S) with respect to the Securities, and any such Initial
Purchaser, its affiliates and any such persons have complied and will comply
with the offering restrictions requirement of Regulation S.

 

11



--------------------------------------------------------------------------------

SECTION 3. Covenants of the Company and the Guarantors.

Each of the Company and the Guarantors, jointly and severally, covenant and
agree with each Initial Purchaser as follows:

a) Preparation of Offering Memorandum; Initial Purchasers’ Review of Proposed
Amendments and Supplements. As promptly as practicable following the Time of
Execution and in any event not later than the second business day following the
date hereof, the Company will prepare and deliver to the Initial Purchasers the
Offering Memorandum, which shall consist of the Preliminary Offering Memorandum
as modified only by the information contained in the Pricing Supplement and
other immaterial changes as agreed to by the Representatives (or their counsel).
The Company will not amend or supplement the Preliminary Offering Memorandum,
the Pricing Supplement or the Offering Memorandum prior to the Closing Date
unless the Initial Purchasers shall previously have been furnished a copy of the
proposed amendment or supplement at least one business day prior to the proposed
use or filing, and shall not have objected to such amendment or supplement.

b) Amendments and Supplements to the Offering Memorandum and Other Securities
Act Matters. If, prior to the later of (x) the Closing Date and (y) the
completion of the placement of the Securities by the Initial Purchasers with the
Subsequent Purchasers, in the reasonable judgment of the Company or the
Representatives, (i) any event shall occur or condition exist as a result of
which the Pricing Disclosure Package or the Offering Memorandum, as applicable,
as then amended or supplemented, would include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or (ii) it is otherwise necessary to amend or supplement
the Offering Memorandum to comply with applicable law, the Company agrees to
promptly prepare (subject to Section 3 hereof), file with the Commission and
furnish at its own expense to the Initial Purchasers, amendments or supplements
to the Pricing Disclosure Package or the Offering Memorandum, as applicable, so
that the statements in the Pricing Disclosure Package and the Offering
Memorandum, as applicable, as so amended or supplemented will not, in the light
of the circumstances under which they were made, be misleading or so that the
Pricing Disclosure Package or the Offering Memorandum, as applicable, as amended
or supplemented, will comply with all applicable law.

c) Copies of the Offering Memorandum. The Company agrees to furnish the Initial
Purchasers, without charge, as many copies of the Pricing Disclosure Package and
the Offering Memorandum and any amendments and supplements thereto as they shall
have reasonably requested.

d) Blue Sky Compliance. The Company shall cooperate with the Representatives and
counsel for the Initial Purchasers to qualify or register the Securities for
sale under (or obtain exemptions from qualification or registration under) the
state securities or blue sky laws of those jurisdictions designated by the
Representatives, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Securities. The Company shall not be required to qualify
to transact business or to take any action that would subject it to general
service of process in any such jurisdiction where it is not presently qualified
or where it would be subject to taxation as a foreign business. The Company will
advise the Representatives promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, the Company shall use
its reasonable best efforts to obtain the withdrawal thereof at the earliest
possible moment.

 

12



--------------------------------------------------------------------------------

e) Use of Proceeds. The Company and the Guarantors shall apply the net proceeds
from the sale of the Securities sold by it in the manner described under the
caption “Use of Proceeds” in the Pricing Disclosure Package and the Offering
Memorandum.

f) Depositary. The Company and the Guarantors will cooperate with the Initial
Purchasers and use its best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.

g) Periodic Reporting Obligations. Prior to the completion of the placement of
the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company or the Parent, as applicable, shall file, on a timely basis, with the
Commission all reports and documents required to be filed under Section 13 or 15
of the Exchange Act. Additionally, at any time when any of the Company or the
Parent is not subject to Section 13 or 15 of the Exchange Act, for the benefit
of holders and beneficial owners from time to time of the Securities, the
Company and the Parent, as applicable, shall furnish, at its expense, upon
request, to holders and beneficial owners of Securities and prospective
purchasers of Securities information satisfying the requirements of Rule
144A(d).

h) Agreement Not to Offer or Sell Additional Securities. During the period
commencing on the date hereof and ending on the Closing Date, the Company and
the Guarantors will not, without the prior written consent of the
Representatives (which consent may be withheld at the sole discretion of the
Representatives), directly or indirectly, sell, offer, contract or grant any
option to sell, pledge, transfer or establish an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of or transfer, or announce the offering of, or file any registration statement
under the Securities Act in respect of, any debt securities of the Company and
the Guarantors similar to the Securities or securities exchangeable for or
convertible into debt securities similar to the Securities (other than as
contemplated by this Agreement with respect to the Securities).

i) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(a)(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.

j) No Restricted Resales. During the period of one year after the Closing Date,
the Company will not, and will not permit any of its affiliates (as defined in
Rule 144 under the Securities Act) to resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them, except pursuant to an effective registration statement under the
Securities Act.

 

13



--------------------------------------------------------------------------------

k) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Pricing Disclosure Package and the
Offering Memorandum for the time period and upon the other terms stated in the
Pricing Disclosure Package and the Offering Memorandum.

l) No Manipulation of Price. The Company and the Guarantors will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, under the Exchange
Act or otherwise, the stabilization or manipulation of the price of any
securities of the Company or the Guarantors to facilitate the sale or resale of
the Securities.

The Representatives, on behalf of the several Initial Purchasers, may, in their
sole discretion, waive in writing the performance by the Company or the
Guarantors of any one or more of the foregoing covenants or extend the time for
their performance.

SECTION 4. Payment of Expenses. The Company and the Guarantors, jointly and
severally, agree to pay the following costs, fees and expenses incurred in
connection with the performance of its obligations hereunder and in connection
with the transactions contemplated hereby: (i) all expenses incident to the
issuance and delivery of the Securities and the Exchange Securities (including
all printing costs), (ii) all necessary issue, transfer and other stamp taxes in
connection with the issuance and sale of the Securities and the Exchange
Securities, (iii) all fees and expenses of the Company’s and the Guarantors’
counsel, independent public or certified public accountants and other advisors
to the Company and the Guarantors, (iv) all costs and expenses incurred in
connection with the preparation, printing, filing, shipping and distribution of
the Pricing Disclosure Package and the Offering Memorandum (including financial
statements and exhibits), and all amendments and supplements thereto, and this
Agreement, the Registration Rights Agreement, the Indenture, the Securities and
the Exchange Securities, (v) all filing fees, attorneys’ fees and expenses
incurred by the Company, the Guarantors or the Initial Purchasers in connection
with qualifying or registering (or obtaining exemptions from the qualification
or registration of) all or any part of the Securities for offer and sale under
the state securities or blue sky laws and preparing a “Blue Sky Survey” or
memorandum, and any supplements thereto, (vi) the fees and expenses of the
Trustee, including the fees and disbursements of counsel for the Trustee in
connection with the Indenture, the Securities and the Exchange Securities,
(vii) any fees payable in connection with the rating of the Securities or the
Exchange Securities with the ratings agencies, (viii) all fees and expenses
(including reasonable fees and expenses of counsel) of the Company and the
Guarantors in connection with approval of the Securities or the Exchange
Securities by the Depositary for “book-entry” transfer and (ix) all other fees,
costs and expenses incurred in connection with the performance of its
obligations hereunder for which provision is not otherwise made in this
Section 4. Except as provided in this Section 4 and Sections 6, 8 and 9 hereof,
the Initial Purchasers shall pay their own expenses, including the fees and
disbursements of their counsel.

SECTION 5. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase and pay for the
Securities as provided herein on the Closing Date shall be subject to the
accuracy of the representations and warranties on the part of the Company and
the Guarantors set forth in Section 1 hereof as of each Representation Date and
to the timely performance by each of the Company and the Guarantors of its
covenants and other obligations hereunder, and to each of the following
additional conditions:

 

14



--------------------------------------------------------------------------------

a) Accountants’ Comfort Letter. On the date hereof, the Representatives shall
have received from KPMG, independent registered public accountants for the
Parent, a letter dated the date hereof addressed to the Initial Purchasers, in
form and substance satisfactory to the Representatives with respect to the
audited and unaudited financial statements and certain financial information
contained in the Pricing Disclosure Package and the Offering Memorandum.

b) Bring-down Comfort Letter. On the Closing Date, the Representatives shall
have received from KPMG, independent registered public accountants for the
Parent, a letter dated such date, in form and substance satisfactory to the
Representatives, to the effect that they reaffirm the statements made in the
letter furnished by them pursuant to subsection (a) of this Section 5, except
that the specified date referred to therein for the carrying out of procedures
shall be no more than three business days prior to the Closing Date.

c) No Material Adverse Change or Ratings Agency Change. For the period from and
after the date of this Agreement and prior to the Closing Date:

(i) in the judgment of the Representatives there shall not have occurred any
Material Adverse Change that makes it impracticable or inadvisable to proceed
with the offer, sale or delivery of the Notes;

(ii) there shall not have been any change or decrease specified in the letter or
letters referred to in paragraph (b) of this Section 5 which is, in the sole
judgment of the Representatives, so material and adverse as to make it
impractical or inadvisable to proceed with the offering or delivery of the
Securities as contemplated by the Pricing Disclosure Package and the Offering
Memorandum; and

(iii) there shall not have occurred any downgrading in or withdrawal of, nor
shall any notice have been given of any intended or potential downgrading or
withdrawal or of any review for a possible change that does not indicate the
direction of the possible change, the rating accorded any securities of the
Company, the Guarantors or any of their subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined in
Section 3(a)(62) of the Exchange Act.

d) Authorizations and Approvals. The Company and the Guarantors shall have
obtained all consents, approvals, authorizations and orders of, and shall have
duly made all registrations, qualifications and filings with, any court or
regulatory authority or other governmental agency or instrumentality required in
connection with the issuance and sale of the Securities and the execution,
delivery and performance of this Agreement.

 

15



--------------------------------------------------------------------------------

e) Opinions of Counsel for the Company and the Guarantors. On the Closing Date,
the Representatives shall have received:

 

  (i) an opinion of White & Case LLP, outside counsel for the Company and
certain Guarantors, dated as of such Closing Date, in a form reasonably
acceptable to the Representatives;

 

  (ii) an opinion of Husch Blackwell LLP, Missouri and Illinois counsel for the
Company and certain Guarantors, dated as of such Closing Date, in a form
reasonably acceptable to the Representatives; and

 

  (iii) an in-house legal opinion from William J. Wochner, Senior Vice President
and Chief Legal Officer of the Parent, dated as of such Closing Date, in a form
reasonably acceptable to the Representatives.

f) Opinions of Counsel for the Initial Purchasers. On the Closing Date, the
Representatives shall have received an opinion of Shearman & Sterling LLP,
counsel for the Initial Purchasers, dated as of such Closing Date, with respect
to such matters as may be reasonably requested by the Initial Purchasers.

g) Officer’s Certificate. On the Closing Date, the Representatives shall have
received a written certificate executed by an executive officer of the Company
or the Parent, dated as of such Closing Date, to the effect that:

 

  (i) the representations, warranties and covenants of the Company and the
Guarantors set forth in Section 1 of this Agreement are true and correct with
the same force and effect as though expressly made on and as of such Closing
Date; and

 

  (ii) each of the Company and the Guarantors has complied with all the
agreements hereunder and satisfied all the conditions on its part to be
performed or satisfied hereunder at or prior to such Closing Date.

h) Registration Rights Agreement. The Company and the Guarantors shall have
entered into the Registration Rights Agreement and the Initial Purchasers shall
have received an executed copy thereof.

i) Indenture, Notes and Guarantees. As of the Closing Date, the Company, the
Guarantors and the Trustee shall have entered into the Indenture, the Notes and
the Guarantees (as applicable) and the Initial Purchasers shall have received
executed copies thereof.

j) Additional Documents. On or before the Closing Date, the Representatives and
counsel for the Initial Purchasers shall have received such information,
documents and opinions as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 

16



--------------------------------------------------------------------------------

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the
Representatives by notice to the Company at any time on or prior to the Closing
Date, which termination shall be without liability on the part of any party to
any other party, except that Sections 4, 6, 8, 9 and 17 shall at all times be
effective and shall survive such termination.

SECTION 6. Reimbursement of Initial Purchasers’ Expenses. If this Agreement is
terminated by the Representatives pursuant to Section 5, 10 or 11 hereof, or if
the sale to the Initial Purchasers of the Securities on the Closing Date is not
consummated because of any refusal, inability or failure on the part of the
Company or any Guarantor to perform any agreement herein or to comply with any
provision hereof, the Company and the Guarantors, jointly and severally, agree
to reimburse the Initial Purchasers, severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including but not limited to fees and disbursements of counsel,
printing expenses, travel expenses, postage, facsimile and telephone charges.

SECTION 7. Offer, Sale and Resale Procedures. Each of the Initial Purchasers, on
the one hand, and the Company, on the other hand, hereby agree to observe the
following procedures in connection with the offer and sale of the Securities:

(A) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex II hereto, which Annex II is hereby expressly made a part hereof.

(B) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.

(C) Upon original issuance by the Company, and until such time as the same is no
longer required under the applicable requirements of the Securities Act, the
Securities (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities) shall bear a legend to the
following effect:

“THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY

 

17



--------------------------------------------------------------------------------

EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY BE RELYING ON THE
EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY EVIDENCED HEREBY AGREES FOR THE
BENEFIT OF THE COMPANY THAT (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR
OTHERWISE TRANSFERRED, ONLY (1)(a) TO A PERSON WHOM THE SELLER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE
SECURITIES ACT) PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER
THE SECURITIES ACT, (b) OUTSIDE THE UNITED STATES TO A NON-U.S. PERSON IN A
TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR RULE 904 OF REGULATION S
UNDER THE SECURITIES ACT, (c) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT PROVIDED BY RULE 144 THEREUNDER (IF APPLICABLE), (d) TO AN
INSTITUTIONAL ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a)(1), (2), (3) OR
(7) OF REGULATION D UNDER THE SECURITIES ACT) THAT, PRIOR TO SUCH TRANSFER,
FURNISHES TO THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND
AGREEMENTS RELATING TO THE REGISTRATION OF TRANSFER OF THIS NOTE AND, IF SUCH
TRANSFER IS IN RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES AT THE TIME OF
TRANSFER OF LESS THAN US$250,000, AN OPINION OF COUNSEL ACCEPTABLE TO THE
COMPANY THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT OR (e) IN
ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY
IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR ITS AFFILIATES OR
(3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED
HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.”

 

18



--------------------------------------------------------------------------------

Following the sale of the Securities by the Initial Purchasers to Subsequent
Purchasers pursuant to the terms hereof, the Initial Purchasers shall not be
liable or responsible to the Company for any losses, damages or liabilities
suffered or incurred by the Company, including any losses, damages or
liabilities under the Securities Act, arising from or relating to any resale or
transfer of any Security by a Subsequent Purchaser.

SECTION 8. Indemnification.

(a) Indemnification of the Initial Purchasers. The Company and the Guarantors,
jointly and severally, agree to indemnify and hold harmless each Initial
Purchaser, its directors, officers, employees, affiliates and each person, if
any, who controls any Initial Purchaser within the meaning of the Securities Act
and the Exchange Act (collectively, the “Initial Purchaser Indemnified Parties”
and each, an “Initial Purchaser Indemnified Party”) against any loss, claim,
damage, liability or expense, as incurred (collectively, “Losses” and each, a
“Loss”), to which such Initial Purchaser Indemnified Party may become subject,
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of the
Company), insofar as such Loss (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in any Company Additional Written
Communication, the Pricing Disclosure Package or the Offering Memorandum (or any
amendment or supplement thereto) or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and to
reimburse each Initial Purchaser Indemnified Party for any and all expenses
(including the reasonable fees and disbursements of counsel chosen by the
Representatives) as such expenses are reasonably incurred by such Initial
Purchaser Indemnified Party in connection with investigating, defending,
settling, compromising or paying any such Loss or action; provided, however,
that the foregoing indemnity agreement shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by any Initial Purchaser through the
Representatives expressly for use in any Company Additional Written
Communication, the Pricing Disclosure Package or the Offering Memorandum (or any
amendment or supplement thereto). The indemnity agreement set forth in this
Section 8(a) shall be in addition to any liabilities that the Company or the
Guarantors may otherwise have.

 

19



--------------------------------------------------------------------------------

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
the Guarantors, each of their respective directors and officers and each person,
if any, who controls the Company and the Guarantors within the meaning of the
Securities Act or the Exchange Act (collectively, the “Company and Guarantors
Indemnified Parties” and each, a “Company and Guarantor Identified Party”),
against any Loss to which any Company and Guarantor Indemnified Party may become
subject, under the Securities Act, the Exchange Act, or other federal or state
statutory law or regulation, or at common law or otherwise (including in
settlement of any litigation, if such settlement is effected with the written
consent of such Initial Purchaser), insofar as such Loss (or actions in respect
thereof as contemplated below) arises out of or is based upon any untrue
statement or alleged untrue statement of a material fact contained in any
Company Additional Written Communication, the Pricing Disclosure Package or the
Offering Memorandum (or any amendment or supplement thereto) or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in any Company Additional Written Communication, the Pricing
Disclosure Package or the Offering Memorandum (or any amendment or supplement
thereto), in reliance upon and in conformity with written information furnished
to the Company by such Initial Purchaser through the Representatives expressly
for use therein; and to reimburse any Company and Guarantor Indemnified Party
for any and all expenses (including the reasonable fees and disbursements of
counsel chosen by the Company) as such expenses are reasonably incurred by such
Company and Guarantor Indemnified Party, in connection with investigating,
defending, settling, compromising or paying any such Losses or action. The
Company and the Guarantors hereby acknowledge that the only information
furnished to the Company by any Initial Purchaser through the Representatives
expressly for use in any Company Additional Written Communication, the Pricing
Disclosure Package or the Offering Memorandum (or any amendment or supplement
thereto) are the statements set forth in the first sentence of the sixth
paragraph, the second sentence of the eighth paragraph and the tenth and
eleventh paragraphs under the caption “Plan of Distribution” in the Preliminary
Offering Memorandum and the Offering Memorandum. The indemnity agreement set
forth in this Section 8(b) shall be in addition to any liabilities that each
Initial Purchaser may otherwise have to the Company and Guarantors Indemnified
Parties.

(c) Notifications and Other Indemnification Procedures. Promptly after receipt
by an indemnified party under this Section 8 of notice of the commencement of
any action, such indemnified party will, if a claim in respect thereof is to be
made against an indemnifying party under this Section 8, notify the indemnifying
party in writing of the commencement thereof, but the failure to so notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 8 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in, and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, such indemnified
party shall have the right to employ its own counsel in any such action and to

 

20



--------------------------------------------------------------------------------

participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party, unless: (i) the employment of
such counsel has been specifically authorized in writing by the indemnifying
party; (ii) the indemnifying party has failed promptly to assume the defense and
employ counsel reasonably satisfactory to the indemnified party; or (iii) the
named parties to any such action (including any impleaded parties) include both
such indemnified party and the indemnifying party or any affiliate of the
indemnifying party, and such indemnified party shall have reasonably concluded
that either (x) there may be one or more legal defenses available to it which
are different from or additional to those available to the indemnifying party or
such affiliate of the indemnifying party or (y) a conflict may exist between
such indemnified party and the indemnifying party or such affiliate of the
indemnifying party (it being understood, however, that the indemnifying party
shall not, in connection with any one such action or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to a single firm of local
counsel) for all such indemnified parties, which firm shall be designated in
writing by the Representatives (in the case of counsel representing any Initial
Purchaser Indemnified Party) and that all such reasonable fees and expenses
shall be reimbursed as they are incurred). Upon receipt of notice from the
indemnifying party to such indemnified party of such indemnifying party’s
election so to assume the defense of such action and approval by the indemnified
party of counsel, the indemnifying party will not be liable to such indemnified
party under this Section 8 for any legal or other expenses subsequently incurred
by such indemnified party in connection with the defense thereof unless the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence, in which case the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party.

(d) Settlements. The indemnifying party under this Section 8 shall not be liable
for any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, but if settled with such consent or
if there be a final judgment for the plaintiff, the indemnifying party agrees to
indemnify the indemnified party against any Loss by reason of such settlement or
judgment. Notwithstanding the foregoing sentence, if at any time an indemnified
party shall have requested an indemnifying party to reimburse the indemnified
party for fees and expenses of counsel as contemplated by this Section 8, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, which consent shall not be unreasonably withheld, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent (i) includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

21



--------------------------------------------------------------------------------

SECTION 9. Contribution. If the indemnification provided for in Section 8 hereof
is for any reason held to be unavailable to or otherwise insufficient to hold
harmless an indemnified party in respect of any Losses referred to therein, then
each indemnifying party shall contribute to the aggregate amount paid or payable
by such indemnified party, as incurred, as a result of any Losses referred to
therein (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors, on the
one hand, and the Initial Purchasers, on the other hand, in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the Guarantors, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the offering of the Securities pursuant to this
Agreement shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities pursuant to this Agreement
(before deducting expenses) received by the Company and the Guarantors, and the
total discount received by the Initial Purchasers, bear to the aggregate initial
offering price of the Securities. The relative fault of the Company and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be determined by reference to, among other things, whether any such untrue
or alleged untrue statement of a material fact or omission or alleged omission
to state a material fact relates to information supplied by the Company or a
Guarantor, on the one hand, or the Initial Purchasers, on the other hand, and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

The amount paid or payable by a party as a result of the Losses referred to
above shall be deemed to include, subject to the limitations set forth in
Section 8, any reasonable legal or other fees or expenses reasonably incurred by
such party in connection with investigating or defending any action or claim.

The Company, the Guarantors and the Initial Purchasers agree that it would not
be just and equitable if contribution pursuant to this Section 9 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

Notwithstanding the provisions of this Section 9, no Initial Purchaser shall be
required to contribute any amount in excess of the discount received by such
Initial Purchaser in connection with the Securities purchased by it. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligations to contribute pursuant to this Section 9 are several, and not joint,
in proportion to their respective purchase commitments as set forth opposite
their names in Schedule A hereto. For purposes of this Section 9, each Initial
Purchaser Indemnified Party (other than such Initial Purchaser) shall have the
same rights to contribution as such Initial Purchaser, and each Company and
Guarantor Indemnified Party (other than the Company and the Guarantors, as
applicable) shall have the same rights to contribution as the Company and the
Guarantors.

 

22



--------------------------------------------------------------------------------

SECTION 10. Default of One or More of the Several Initial Purchasers. If any one
or more of the several Initial Purchasers shall fail or refuse to purchase
Securities that it or they have agreed to purchase hereunder on the Closing
Date, and the aggregate principal amount of Securities, which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate principal amount of the Securities to be
purchased on such date, the other Initial Purchasers shall be obligated,
severally, in the proportion to the aggregate principal amounts of such
Securities set forth opposite their respective names on Schedule A hereto bears
to the aggregate principal amount of such Securities set forth opposite the
names of all such non-defaulting Initial Purchasers, or in such other
proportions as may be specified by the Representatives with the consent of the
non-defaulting Initial Purchasers, to purchase such Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase such Securities and the aggregate principal
amount of such Securities with respect to which such default occurs exceeds 10%
of the aggregate principal amount of Securities to be purchased on the Closing
Date, and arrangements satisfactory to the Representatives and the Company for
the purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 4, 6, 8, 9 and 17 hereof shall at all
times be effective and shall survive such termination. In any such case, either
the Representatives or the Company shall have the right to postpone the Closing
Date, but in no event for longer than seven days in order that the required
changes, if any, to the Pricing Disclosure Package or the Offering Memorandum or
any other documents or arrangements may be effected.

As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

SECTION 11. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Representatives by notice given to the
Company if at any time (i) trading or quotation in any of the Company’s or the
Parent’s securities shall have been suspended or limited by the Commission or by
any exchange or in any over-the-counter market, or trading in securities
generally on either the New York Stock Exchange, the American Stock Exchange,
the Nasdaq Global Market, the Chicago Board of Options Exchange, the Chicago
Mercantile Exchange or the Chicago Board of Trade, shall have been suspended or
limited, or minimum or maximum prices shall have been generally established on
any of such stock exchanges by the Commission or the FINRA; (ii) a general
banking moratorium shall have been declared by any of federal or New York
authorities; (iii) there shall have occurred any outbreak or escalation of
national or international hostilities or any crisis or calamity involving the
United States or any change in the United States or international financial
markets, or any substantial change or development involving a prospective
substantial change in United States’ or international political, financial or
economic conditions, as in the judgment of the

 

23



--------------------------------------------------------------------------------

Representatives is material and adverse and makes it impracticable or
inadvisable to market the Securities in the manner and on the terms described in
the Pricing Disclosure Package or the Offering Memorandum or to enforce
contracts for the sale of securities; (iv) in the judgment of the
Representatives there shall have occurred any Material Adverse Change; or
(v) there shall have occurred a material disruption in commercial banking or
securities settlement or clearance services in the United States. Any
termination pursuant to this Section 11 shall be without liability of any party
to any other party except as provided in Sections 4 and 6 hereof, and provided
further that Sections 4, 6, 8, 9 and 17 hereof shall survive such termination
and remain in full force and effect.

SECTION 12. No Fiduciary Duty. The Company and the Guarantors acknowledge and
agree that: (i) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the public offering price of the
Securities and any related discounts and commissions, is an arm’s-length
commercial transaction between the Company and the Guarantors, on the one hand,
and the several Initial Purchasers, on the other hand, and each of the Company
and the Guarantors is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement; (ii) in connection with each transaction contemplated hereby and
the process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary of the Company, the Guarantors or their respective affiliates,
stockholders, creditors or employees or any other party; (iii) no Initial
Purchaser has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Company or the Guarantors with respect to any of
the transactions contemplated hereby or the process leading thereto
(irrespective of whether such Initial Purchaser has advised or is currently
advising the Company on other matters) and no Initial Purchaser has any
obligation to the Company or the Guarantors with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement; (iv) the several Initial Purchasers and their respective affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and the Guarantors and that the several Initial
Purchasers have no obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Initial Purchasers have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Company and the Guarantors have consulted
their own legal, accounting, regulatory and tax advisors to the extent they
deemed appropriate.

This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Company, the Guarantors and the several Initial
Purchasers with respect to the subject matter hereof. Each of the Company and
the Guarantors hereby waives and releases, to the fullest extent permitted by
law, any claims that the Company may have against the several Initial Purchasers
with respect to any breach or alleged breach of agency or fiduciary duty.

SECTION 13. Representations and Indemnities to Survive Delivery. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors, of the Company’s and the Guarantors’ officers and of
the several Initial Purchasers set forth in or made pursuant to this Agreement
(i) will remain operative and in full force and effect, regardless of any
(A) investigation, or statement as to the results thereof, made by or on behalf
of any Initial Purchaser, the officers or employees of any Initial Purchasers,
or any person

 

24



--------------------------------------------------------------------------------

controlling the Initial Purchaser, the Company, the Guarantors, the officers or
employees of the Company and the Guarantors or any person controlling the
Company and the Guarantors, as the case may be or (B) acceptance of the
Securities and payment for them hereunder and (ii) will survive delivery of and
payment for the Securities sold hereunder and any termination of this Agreement.

SECTION 14. Notices. All communications hereunder shall be in writing and shall
be mailed, hand delivered, facsimiled or telecopied and confirmed to the parties
hereto as follows:

If to the Representatives:

J.P. Morgan Securities LLC

383 Madison Avenue

New York, NY 10179

Facsimile: (212) 834-6081

Attention: Investment Grade Syndicate Desk – 3rd floor

and

Merrill Lynch, Pierce, Fenner & Smith

Incorporated

50 Rockefeller Plaza

NY1-050-12-01

New York, NY 10020

Facsimile: (646) 855-5958

Attention: High Grade Transaction Management/Legal

and

Morgan Stanley & Co. LLC

1585 Broadway

New York, NY 10036

Phone: (212) 761-6691

Facsimile: (212) 507-8999

Attention: Investment Banking Division

with a copy to:

Shearman & Sterling LLP

599 Lexington Avenue

New York, NY 10022

Facsimile: (646) 848-7895

Attention: Robert Treuhold, Esq.

 

25



--------------------------------------------------------------------------------

If to the Company:

The Kansas City Southern Railway Company

427 West 12th Street

Kansas City, MO 64105

Facsimile: (816) 983-1198

Attention: Michael W. Cline, Treasurer

with a copy to:

White & Case LLP

1155 Avenue of the Americas

New York, NY 10036

Facsimile: (212) 354-8113

Attention: Gary Kashar, Esq.

Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

SECTION 15. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 10 hereof, and to the benefit of the indemnified parties
referred to in Sections 8 and 9, and in each case their respective successors,
and no other person will have any right or obligation hereunder. The term
“successors” shall not include any purchaser of the Securities as such from any
of the Initial Purchasers merely by reason of such purchase.

SECTION 16. Partial Unenforceability. The invalidity or unenforceability of any
Section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

SECTION 17. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE.

(a) Consent to Jurisdiction. Any legal suit, action or proceeding arising out of
or based upon this Agreement or the transactions contemplated hereby (“Related
Proceedings”) may be instituted in the federal courts of the United States of
America located in the City and County of New York, Borough of Manhattan, or the
courts of the State of New York in each case located in the City and County of
New York, Borough of Manhattan (collectively, the “Specified Courts”), and each
party irrevocably submits to the exclusive jurisdiction (except for proceedings
instituted in regard to the enforcement of a judgment of any such court (a
“Related Judgment”), as to which such jurisdiction is non-exclusive) of the
Specified Courts in any Related Proceeding.

 

26



--------------------------------------------------------------------------------

Service of any process, summons, notice or document by mail to such party’s
address set forth above shall be effective service of process for any Related
Proceeding brought in any Specified Courts. The parties irrevocably and
unconditionally waive any objection to the laying of venue of any suit, action
or other proceeding in the Specified Courts and irrevocably and unconditionally
waive and agree not to plead or claim in any such court that any Related
Proceeding brought in any such court has been brought in an inconvenient forum.

Section 18. Trial by Jury. EACH OF THE COMPANY AND THE GUARANTORS (ON THEIR
BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF THEIR
STOCKHOLDERS AND AFFILIATES) AND EACH OF THE INITIAL PURCHASERS HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

SECTION 19. General Provisions. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or other electronic transmission (i.e., a “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart thereof. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

Each of the parties hereto acknowledges that it is a sophisticated business
person who was adequately represented by counsel during negotiations regarding
the provisions hereof, including, without limitation, the indemnification
provisions of Section 8 hereof and the contribution provisions of Section 9
hereof, and is fully informed regarding said provisions. Each of the parties
hereto further acknowledges that the provisions of Sections 8 and 9 hereof
fairly allocate the risks in light of the ability of the parties to investigate
the Company, its affairs and its business in order to assure that adequate
disclosure has been made in the Pricing Disclosure Package and the Offering
Memorandum (and any amendments and supplements thereto), as required by the
Securities Act and the Exchange Act.

[Remainder of page intentionally left blank.]

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

 

Very truly yours, THE KANSAS CITY SOUTHERN RAILWAY COMPANY By:  

/s/ Michael W. Upchurch

  Name: Michael W. Upchurch   Title: Chief Financial Officer GUARANTORS: KANSAS
CITY SOUTHERN GATEWAY EASTERN RAILWAY COMPANY SOUTHERN DEVELOPMENT COMPANY THE
KANSAS CITY NORTHERN RAILWAY COMPANY TRANS-SERVE, INC. KCS HOLDINGS I, INC. KCS
VENTURES I, INC. SOUTHERN INDUSTRIAL SERVICES, INC. VEALS, INC. PABTEX, INC.

 

[signature page to KCSR Purchase Agreement]



--------------------------------------------------------------------------------

By:  

/s/ Michael W. Upchurch

  Name: Michael W. Upchurch   Title: Chief Financial Officer

 

[signature page to KCSR Purchase Agreement]



--------------------------------------------------------------------------------

The foregoing Purchase Agreement is hereby confirmed and accepted by the
Representatives as of the date first above written.

 

J.P. MORGAN SECURITIES LLC MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED

MORGAN STANLEY & CO. LLC

Acting as Representatives of the

several Initial Purchasers named in

the attached Schedule A.

By:   J.P. Morgan Securities LLC By:  

/s/ Maria Sramek

  Name: Maria Sramek   Title: Executive Director By:   Merrill Lynch, Pierce,
Fenner & Smith  

Incorporated

By:  

/s/ Matthew A. Thomson

  Name: Matthew A. Thomson   Title: Managing Director By:   Morgan Stanley & Co.
LLC By:  

/s/ Yurij Slyz

  Name: Yurij Slyz   Title: Executive Director

 

[signature page to KCSR Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchasers

   Aggregate Principal
Amount of Notes to
be Purchased  

J.P. Morgan Securities LLC

   $ 50,000,000   

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     50,000,000   

Morgan Stanley & Co. LLC

     50,000,000   

Citigroup Global Markets Inc.

     20,000,000   

Wells Fargo Securities, LLC

     20,000,000   

BBVA Securities Inc.

     10,000,000      

 

 

 

Total

   $ 200,000,000      

 

 

 

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

Guarantors

Kansas City Southern

Gateway Eastern Railway Company

Southern Development Company

The Kansas City Northern Railway Company

Trans-Serve, Inc.

KCS Holdings I, Inc.

KCS Ventures I, Inc.

Southern Industrial Services, Inc.

Veals, Inc.

Pabtex, Inc.

 

Schedule B-1



--------------------------------------------------------------------------------

ANNEX I

Company Additional Written Communication

1. The electronic (Netroadshow) road show of the Parent relating to the offering
of the Securities by the Company and a separate offering of debt securities by
Kansas City Southern de México, S.A. de C.V. dated October 2013.

 

Annex I-1



--------------------------------------------------------------------------------

ANNEX II

Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser understands
that:

Such Initial Purchaser agrees that it has not offered or sold and will not offer
or sell the Securities in the United States or to, or for the benefit or account
of, a U.S. person (other than a distributor), in each case, as defined in
Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as are permitted
by and include the statements required by Regulation S.

Such Initial Purchaser agrees that, at or prior to confirmation of a sale of
Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance upon Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”

 

Annex II-1



--------------------------------------------------------------------------------

EXHIBIT A

 

PRICING SUPPLEMENT    STRICTLY CONFIDENTIAL

$200,000,000

 

LOGO [g620678g72x76.jpg]

THE KANSAS CITY SOUTHERN RAILWAY COMPANY

3.85% Senior Notes due 2023

October 24, 2013

 

This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum dated October 24, 2013 (the “Preliminary
Offering Memorandum”). The information in this Pricing Supplement supplements
the Preliminary Offering Memorandum and supersedes the information in the
Preliminary Offering Memorandum to the extent this information is inconsistent
with the information in the Preliminary Offering Memorandum. Capitalized terms
used in this Pricing Supplement but not defined have the meanings given to them
in the Preliminary Offering Memorandum.

The Notes (as defined below) have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), and may not be offered or sold,
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act. Accordingly, the Notes are
being offered and sold (1) only to “qualified institutional buyers” (as defined
in Rule 144A under the Securities Act) and (2) outside the United States to
non-U.S. persons in compliance with Regulation S under the Securities Act.

 

Issuer:    The Kansas City Southern Railway Company (the “Company”) Title of
Securities:    3.85% Senior Notes due 2023 (the “Notes”) Guarantees:    The
Notes will be unconditionally guaranteed, jointly and severally on an unsecured
senior basis by Kansas City Southern (“KCS”), the Company’s parent, and each of
KCS’s current and future domestic subsidiaries that guarantees the Company’s
credit facility or certain other debt of the Company or a guarantor.
Aggregate Principal Amount:    $200,000,000 Final Maturity Date:    November 15,
2023 Issue Price:    99.866% plus accrued interest, if any, from the issue date
Coupon:    3.85% Yield to Maturity:    3.866% Benchmark Treasury:    UST 2.50%
due August 15, 2023

 

Exhibit A-1



--------------------------------------------------------------------------------

Benchmark Treasury Price / Yield:    99-27+ / 2.516% Spread to Benchmark
Treasury:    135 basis points Interest Payment Dates:    May 15 and November 15
Record Dates:    May 1 and November 1 First Interest Payment Date:    May 15,
2014 Optional Redemption:    Prior to August 15, 2023 (the date that is three
months prior to the maturity date), the Notes will be redeemable in whole or in
part at any time and from time to time, at the Company’s option, at a redemption
price equal to the greater of (i) 100% of the principal amount of the Notes to
be redeemed and (ii) the sum of the present values of the remaining scheduled
payments of principal and interest on the Notes to be redeemed (exclusive of
interest accrued to the date of redemption) discounted to the date of redemption
on a semiannual basis (assuming a 360-day year consisting of twelve 30-day
months) at the then-current Treasury Rate, plus 20 basis points, plus accrued
interest and any Additional Amounts to but excluding the redemption date.   

At any time on or after August 15, 2023 (the date that is three months prior to
the maturity date), the Notes will be redeemable in whole or in part at any time
and from time to time, at the Company’s option, at a redemption price equal to
100% of the principal amount of the Notes to be redeemed plus accrued interest
to but excluding the redemption date.

Additional Optional Redemption:   

Upon completion of the registered exchange offer as described under “Description
of Notes—Registration Rights,” in the Preliminary Offering Memorandum, the
Company may also redeem the Notes which were not exchanged in the registered
exchange offer in an amount up to 2% of the original aggregate principal amount
of the Notes issued at a redemption price of 100% of their principal amount plus
accrued interest to but excluding the redemption date.

Joint Book-Running Managers:    J.P. Morgan Securities LLC Merrill Lynch,
Pierce, Fenner & Smith Incorporated Morgan Stanley & Co. LLC Senior Co-Managers:
   Citigroup Global Markets Inc. Wells Fargo Securities, LLC Co-Manager:    BBVA
Securities Inc. Trade Date:    October 24, 2013 Settlement Date:    October 29,
2013 (T+3 business days) 144A CUSIP/ISIN Numbers:    485188 AL0 US485188AL02 Reg
S CUSIP/ISIN Numbers:    U24447 AD3 USU24447AD33

 

Exhibit A-2